UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1559



MARIE M. MCMAHON,

                                              Plaintiff - Appellant,

          versus


MARGARET WORKMAN; THOMAS MCHUGH; ROBIN DAVIS;
ELLIOTT MAYNARD; LARRY V. STARCHER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-97-1216)


Submitted:   July 2, 1998                   Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marie M. McMahon, Appellant Pro Se. Ancil Glenn Ramey, STEPTOE &
JOHNSON, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing her

action for failure to comply with a pre-filing injunction requiring

her to obtain leave of court before filing an action and the

court’s denial of her motion for reconsideration. We have reviewed

the record, the district court’s opinion accepting the magistrate

judge’s recommendation, and the order denying reconsideration, and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. McMahon v. Workman, No. CA-97-1216 (S.D.W.

Va. Feb. 25, 1998, Mar. 12, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2